 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                              EASTERN DISTRICT OF CALIFORNIA

 8

 9    LEWIS ANDERSON,                                    Case No. 1:20-cv-00068-DAD-SAB (PC)
10                       Plaintiff,                      ORDER DISREGARDING PLAINTIFF’S
                                                         SECOND APPLICATION TO PROCEED IN
11            v.                                         FORMA PAUPERIS AS UNNECESSARY
12    XAVIER BECERRA, et al.,                            (ECF No. 9)
13                       Defendants.
14

15          Plaintiff Lewis Anderson is a state prisoner proceeding pro se in this civil rights action

16   pursuant to 42 U.S.C. § 1983.

17          On January 14, 2020, Plaintiff initiated this action by filing a complaint and an application

18   to proceed in forma pauperis. (ECF Nos. 1, 2.) On January 17, 2020, the undersigned issued

19   findings and recommendations, recommending that Plaintiff’s application to proceed in forma

20   pauperis be denied pursuant to 28 U.S.C. § 1915(g), and that Plaintiff be ordered to pay the

21   $400.00 filing fee in full in order to proceed with this action. (ECF No. 4.) The findings and

22   recommendations were served on Plaintiff and contained notice that any objections thereto were

23   to be filed within thirty (30) days after service. (Id. at 4.) On February 3, 2020, Plaintiff filed

24   written objections to the findings and recommendations. (ECF No. 8.) As of this date, Plaintiff’s

25   application to proceed in forma pauperis, (ECF No. 2), and the undersigned’s January 17, 2020

26   findings and recommendations remain pending before the assigned District Judge.

27          Currently before the Court is Plaintiff’s second application to proceed in forma pauperis,

28   filed on February 3, 2020. (ECF No. 9.) However, as Plaintiff’s first application to proceed in
                                                         1
 1   forma pauperis is still pending before the assigned District Judge, Plaintiff’s second application is

 2   unnecessary. Therefore, Plaintiff’s second application to proceed in forma pauperis, (ECF No.

 3   9), is HEREBY DISREGARDED as unnecessary.

 4
     IT IS SO ORDERED.
 5

 6   Dated:    February 5, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
